        Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS,

J.B.W.,1

                        Plaintiff,

      Vs.                                               No. 19-2615-SAC

ANDREW M. SAUL,
Commissioner of Social Security,

                  Defendant.


                         MEMORANDUM AND ORDER

      On July 31, 2020, the court entered a memorandum and order

granting in part the motion to remand (ECF# 13) filed by the defendant

Commissioner of Social Security ("Commissioner"). ECF# 16. Instead of

remanding for more administrative proceedings on a disability

determination, the court reversed and remanded for a calculation and award

of benefits. Id. Judgment was entered pursuant to sentence four of 42

U.S.C. § 405(g) reversing the Commissioner’s decision and remanding this

case for a calculation and award. ECF# 17. Counsel for the claimant J.B.W.

filed on October 12, 2020, a motion for attorney fees under the EAJA along

with counsel’s affidavit and exhibits. ECF## 18 and 19. The motion asked



1 The use of initials here is pursuant to the court’s efforts to preserve privacy
interests. Even though the history of this litigation tempers the privacy
interests, the court will follow its practice.

                                        1
        Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 2 of 8




for fees in the amount of $9,702 (49 hours at $198 per hour) and costs in

the amount of $400. On November 11, 2020, claimant’s counsel filed a

statement of consultation indicating the parties had not reached an

agreement on the fee request. ECF# 20. Counsel filed the same day a

memorandum in support of her EAJA attorney fees motion. ECF# 21.

      The Commissioner agrees that “[t]here is no dispute that Plaintiff’s

counsel deserves compensation for Plaintiff’s victory.” ECF# 22, p. 1. The

Commissioner does dispute the reasonableness of counsel’s requested fee

amount as excessive and duplicative based on the following. JBW first

appealed his application of benefits in 2015, and the case was reversed and

remanded with benefits. The claimant’s counsel received an EAJA fee award

of $6,400 which included 15.5 hours for reviewing the administrative record

of 1,018 pages and drafting the summary of testimony and medical evidence

that totaled 20 pages of the 2015 brief. For the 2019 appeal, the

administrative record expanded to 1,538 pages with the relevant additions

being the latest ALJ decision, the recent hearing transcripts, and new

medical records. After cutting and pasting the statement of facts from her

2015 brief, counsel then summarized the additional relevant facts in ten new

pages of her 2020 brief. For her time reviewing the record and drafting the

statement of facts and testimony in this latest brief, counsel’s billing ledger

shows over 20 hours. The Commissioner argues that counsel provides “no

                                       2
        Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 3 of 8




explanation for why it took 15.5 hours to review a 1,018-page transcript and

write 18 pages in 2015, but 20.75 hours to review 152 pages and write 10

pages in 2020.” ECF# 22, p. 4. The Commissioner asks the court to reduce

counsel’s fee award to $5,000 as she is not entitled to be paid twice for the

same work.

      In reply, counsel explains her billing ledger to reflect the following:

7.75 hours for preparing the introduction and summarizing 122 pages of

new testimony and 1.25 hours for summarizing new medical evidence which

totals 9 hours for drafting 13 new pages that summarizes 157 pages of new

evidence. Counsel also billed 9.75 hours reviewing the entire record to

refresh her familiarity with the facts of the case while considering the

relevant issues on appeal and evaluating them within the relevant context of

the most recent medical expert testimony. Counsel denies billing any time

for transferring sections of her 2015 brief to her 2020 brief. Counsel

criticizes the Commissioner’s suggested reduction to $5,000 as not linked to

specific billings in dispute. Counsel points out that litigating social security

appeals is not easier after an earlier reversal and remand, as the record now

must be looked at anew against recent medical expert testimony that is

unfavorable to the plaintiff. Counsel believes it reasonable to bill “49 hours

to prepare a brief of which 33 pages were newly summarized evidence and

legal argument in a 1,538-page record.” ECF# 23, p. 4. Counsel also

                                         3
       Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 4 of 8




supplements her fee request for 2.75 hours in preparing the statement of

consultation, the memorandum in support of fee motion, and the reply.

      Sustained by the proceedings to date and consistent with the parties’

concessions, the court finds that the plaintiff is the prevailing party pursuant

to the sentence four reversal and remand for a calculation and award of

benefits and that the Commissioner has not shown its position to have been

substantially justified. EAJA fee requests are under the court’s duty to review

for reasonableness. See Sieber v. Berryhill, No. 17-2630-JWL 2018 WL

3389888, at *2 (D. Kan. Jul. 12, 2018) (citing Hensley v. Eckerhart, 461

U.S. 424, 433-34 (1983)). In seeking fees, the plaintiff bears the burden of

showing its requested hourly rate and the requested number of hours are

reasonable under the circumstances. Id. The Commissioner does not dispute

that an hourly rate of $198 correctly reflects the maximum fee with the

appropriate cost of living adjustment.

      The only dispute here is with the reasonableness of the hours

requested by the plaintiff’s attorney. The Tenth Circuit in Robinson v. City of

Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998), has summarized the court’s

relevant evaluation in this way:

             “The prevailing party must make a ‘good-faith effort to exclude
      from a fee request hours that are excessive, redundant, or otherwise
      unnecessary.’” Jane L. [v. Bangerter], 61 F.3d [1505] at 1510 [(10th
      Cir. 1995)] (quoting Hensley, 461 U.S. at 434, 103 S.Ct. 1933). A
      district court should approach this reasonableness inquiry “much as a

                                         4
       Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 5 of 8




     senior partner in a private law firm would review the reports of
     subordinate attorneys when billing clients....” Ramos v. Lamm, 713
     F.2d 546, 555 (10th Cir.1983). However, “[t]he record ought to assure
     us that the district court did not ‘eyeball’ the fee request and cut it
     down by an arbitrary percentage....” People Who Care v. Rockford Bd.
     of Educ., Sch. Dist. No. 205, 90 F.3d 1307, 1314 (7th Cir.1996)
     (quotations omitted).
            The Ramos court suggested that among the factors to be
     considered were (1) whether the tasks being billed “would normally be
     billed to a paying client,” (2) the number of hours spent on each task,
     (3) “the complexity of the case,” (4) “the number of reasonable
     strategies pursued,” (5) “the responses necessitated by the
     maneuvering of the other side,” and (6) “potential duplication of
     services” by multiple lawyers. Id. at 554. As part of this
     reasonableness determination, a district court may discount requested
     attorney hours if the attorney fails to keep “meticulous,
     contemporaneous time records” that reveal “all hours for which
     compensation is requested and how those hours were allotted to
     specific tasks.” Id. at 553.
            In this analysis, we ask what hours a reasonable attorney would
     have incurred and billed in the marketplace under similar
     circumstances. “In other words the object is to simulate the market
     where a direct market determination is infeasible.” Steinlauf v.
     Continental Illinois Corp., 962 F.2d 566, 572 (7th Cir.1992).

     As generally stated in the past, EAJA applications in routine social

security disability cases are typically between 30 and 40 hours, and hours

have been reduced from applications exceeding this range in routine cases.

See Gatewood v. Colvin, No. 13-1339-SAC, 2016 WL 8670056, at *1 (D.

Kan. Oct. 14, 2016). Depending on the number and complexity of the issues

raised and argued in the case, this court generally approves the

reasonableness of counsel expending between 20 to 30 hours on the initial

brief in a routine case. See, e.g., Gatewood, 2016 WL 8670056, at *2 (22.95



                                      5
        Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 6 of 8




hours reasonable); Ziegler v. Colvin, No. 15-1097-SAC, 2016 WL 8670055,

at *2 (court reduced 32.45 hours request to 28 hours for initial brief); Tate

v. Colvin, No. 15-4870-SAC, No. 2016 WL 7373896, at *2 (Dec. 20, 2016)

(court reduced requested 34.5 hours to 30.5 hours); Hinck v. Colvin, No. 13-

1389-JWL, 2015 WL 6473562, at *3 (D. Kan. Oct. 27, 2015) (request of

38.95 hours for initial brief reduced by 10 hours); Sigmon v. Saul, No. 18-

4049-JWL, 2019 WL 5067210, at *3 (D. Kan. Oct. 9, 2019)(30 hours

reasonable).

      In the 2015 case, working with a record of just over 1,000 pages, the

plaintiff’s counsel billed 23 hours for her initial brief of 39 pages. ECF# 22-2,

p. 2. In the current case, working with same record and an additional 157

pages of new evidence, the plaintiff’s counsel billed 39.5 hours for her initial

brief of 55 pages. ECF# 19-1. The plaintiff counsel’s explanation for this

disparity in billed hours between the two briefs is not persuasive. Both briefs

advance essentially the same three issues. The court appreciates the second

appeal required discussing these issues within the framework of a different

ALJ decision and evaluation of the evidence as well as within the context of

recent testimony and medical evidence. In comparing the two briefs, the

court finds the plaintiff’s counsel to have cut and pasted between 18 to 20

pages of the 2015 brief into the 2020 brief. The plaintiff’s counsel

summarizes the additional record in the second appeal as the new ALJ

                                        6
          Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 7 of 8




decision, 35 pages of medical evidence and 122 pages of new testimony.

ECF# 21, p. 4. The recent ALJ decision, testimony and medical evidence,

however, do not justify all additional hours requested for preparing the 2020

brief.

         The plaintiff’s counsel explains her ledger as showing she spent 7.75

hours preparing the introduction and summarizing 122 pages of new

testimony and 1.25 hours summarizing the 35 pages of medical evidence for

a total of 9 hours to draft 13 pages in her brief. The kind of testimony and

evidence summarized here was not involved or complex. The court reduces

the request by two hours. The plaintiff’s counsel next explains that she spent

9.75 hours reviewing the entire record in order to consider the issues in the

context of the most recent medical evidence and expert testimony. The court

finds these hours excessive as the plaintiff’s counsel had already reviewed

and summarized this record in 2015 and did not change a word of that

summary for purposes of her 2020 brief. This prior work should have

assisted counsel in finding and reviewing only those parts of the record most

relevant to her 2020 considerations. Thus, the court reduces this request by

six hours. Finally, counsel bills 13.5 hours for drafting her three legal

arguments and 6 more hours for editing. Neither the complexity of the

arguments nor the length of the brief warrant this requested hours. The

court reduces the request by another two hours. In conclusion, the court

                                         7
        Case 2:19-cv-02615-SAC Document 24 Filed 01/06/21 Page 8 of 8




finds that 39.5 hours for the initial brief is excessive and reduces those

hours by a total of ten as explained above. Such a total is more consistent

with counsel’s billing in the first appeal while taking into account counsel’s

unique challenges with this second appeal. The court also finds that

counsel’s request for 2.75 hours to defend this fee request is reasonable.

      Following its review of the itemizations and for the reasons discussed

above, the court finds that a reasonable amount of time expended before

this court is 41.9 hours (49.15 - 10 + 2.75). At an hourly rate of $198.00,

the court finds that a total fee award of $8,296.20 is reasonable. The

Commissioner did not oppose plaintiff’s request for reimbursement of the

filing fee; therefore, it will be granted as uncontested.

      IT IS THEREFORE ORDERED that the plaintiff’s motion for EAJA fees

(ECF# 18) is granted in part and denied in part, and the Commissioner is

ordered to pay attorney fees in the amount of $8,296.20;

      IT IS FURTHER ORDERED that plaintiff’s request for costs for

reimbursement of filing fee in the amount of $400.00. is granted, and the

Commissioner shall pay these costs from the Judgment Fund administered

by the United States Treasury Department.

            Dated this _6th_ day of January, 2021, Topeka, Kansas.


                         ____/s Sam A. Crow______________________
                         Sam A. Crow, U.S. District Senior Judge

                                        8
